EXHIBIT 99.1 COVENANT TRANSPORTATION GROUP ANNOUNCES SECOND QUARTER FINANCIAL AND OPERATING RESULTS CHATTANOOGA, TENNESSEE– July 25, 2007 - Covenant Transportation Group, Inc.(Nasdaq/NMS:CVTI) announced today financial and operating results for the quarter ended June 30, 2007. Financial and Operating Results For the quarter, total revenue increased 4.8%, to $177.4 million from $169.4 million in the same quarter of 2006.Freight revenue, which excludes fuel surcharges, increased 8.4%, to $151.0 million in the 2007 quarter from $139.3 million in the 2006 quarter.The Company measures freight revenue because management believes that fuel surcharges tend to be a volatile source of revenue and the removal of such surcharges affords a more consistent basis for comparing results of operations from period to period.The Company experienced a net loss of $11.3 million, or ($.80) per share, in the 2007 quarter compared with a net loss of $398,000, or ($.03) per share, for the second quarter of 2006.As explained below, a majority of the loss in the 2007 quarter is attributable to items that the Company believes to be of an infrequent nature. For the six months ended June 30, total revenue increased 7.2%, to $343.8 million in 2007 from $320.9million during 2006.Freight revenue increased 9.6%, to $294.6 million in 2007 from $268.8million in 2006.The Company generated a net loss of $13.3 million, or ($.95) per share in 2007, compared with a net loss of $1.3 million, or ($.09) per share for 2006. Chairman, President, and Chief Executive Officer David R. Parker made the following comments: “To my fellow stockholders, I want to express my sincere regret and disappointment with our financial results for the second quarter of 2007.Although a majority of the loss is attributable to three items of an infrequent nature, and we knew our ongoing business realignment would involve fluctuations in results, the results are nonetheless disappointing.There were a few operational improvements during the quarter, particularly in the asset productivity of the regional service offering, but these improvements were overshadowed by the overall numbers.We are committed to a full evaluation of the Company’s strategy and are leaving no stone unturned in our effort to improve the Company’s results.Fortunately, we have a strong balance sheet, many fine customers, a loyal employee base, and stable relationships with our lenders that provide a solid foundation for the Company as we continue the turnaround process. Tabular Presentation of Major Items Affecting Net Loss The following table sets forth the major items that contributed to the increase in loss for the second quarter of 2007 compared with the second quarter of 2006. Loss Per Share, Quarter Ended June 30, 2006 $ (0.03 ) Additional insurance claims accrual (*) (0.26 ) FIN 18 effective tax rate revision (*) (0.12 ) Impairment charge on airplane (*) (0.07 ) Fuel expense, net of fuel surcharges (0.19 ) Capital costs (0.15 ) Other, net 0.02 Loss Per Share, Quarter Ended June 30, 2007 $ (0.80 ) *Items believed to be of an infrequent nature Discussion of Infrequent Items Mr. Parker offered the following comments in respect of items that are believed to be of an infrequent nature:“The Company considers the increase in insurance accrual related to settlement of two large claims during the quarter, the change in estimated effective tax rate, and the impairment charge associated with the sale of the corporate airplane, to be infrequent in nature.The aggregate negative impact of these items was $0.45 per share. “As a result of unfavorable development on the two large claims where new information became available and the claims were ultimately settled during the quarter, we increased our accrual for casualty claims by $5.2 million. The underlying claims had occurred in 2004 and 2005.In contrast to these two settlements, our frequency and severity of accidents during the 2007 quarter improved versus the 2006 quarter.Excluding any unforeseen cases, we expect our ongoing insurance and claims accrual rate to remain in the range of 8.0 to 9.0 cents per mile for the remainder of 2007. “In relation to the increase in effective tax rate, under the guidance of FIN 18, corporations are required to estimate their earnings for the year and accrue taxes at an effective rate based on assumed annual earnings.The estimate is updated during the year as additional information becomes available.In the first quarter of 2007, we recorded an effective tax rate of 62% based on our expected level of profitability at the time.After closing the second quarter, we updated the expected effective tax rate to reflect the expectation of a net loss for the year.The change in effective tax rate required a reversal of tax benefits recorded during the first quarter.In accordance with generally accepted accounting principles, this resulted in an additional $1.7million non-cash accrual of tax expense in the second quarter of 2007. “The aircraft impairment charge relates to our decision to sell our corporate aircraft to reduce ongoing operating costs.We recorded an impairment charge of $1.7 million, reflecting the unfavorable fair market value of the plane as compared to the combination of the estimated payoff of the long-term operating lease and current book value of related airplane leasehold improvements.” Additional Comments Concerning Financial Results Mr. Parker then commented on other aspects of the Company’s financial results for the quarter: “Excluding the items of an infrequent nature set forth above, the Company reported a net loss of $0.35 per share, compared with a net loss of $0.03 per share in the 2006 quarter.Deterioration in the overall combination of freight rates and fuel surcharge collection was the largest factor in the decrease in performance versus the 2006 quarter. “The second quarter freight market reflected a sustained decline in truck tonnage and continued numerous requests for bid packages through the quarter as April was modest, May started out soft, improved toward the end of the month and basically held at that level through June, with somewhat declining levels as the quarter ended.Average freight revenue per tractor per week, our main measure of asset productivity, improved 3.0% sequentially over the first quarter of 2007 to $3,081, but declined 0.9% below the second quarter of 2006 of $3,109.The decline from the second quarter of 2006 reflected a combination of a 1.3% decrease in average miles per tractor, slightly offset by a 0.4% increase in average freight revenue per total mile.The comparisons versus the 2006 period reflect the inclusion of Star Transportation in our consolidated results after September 15, 2006.Star's total revenue for the quarter ended June 30, 2007 totaled approximately $25.3 million.In general, the inclusion of Star increases average revenue per mile, reduces average miles per tractor, and increases average cost per mile.Accordingly, consolidated year-over-year statistics may not be comparable. “The lackluster freight environment affected every subsidiary and service offering.We had expected continuing challenges in our Regional OTR and Dedicated service offerings, and that our SRT subsidiary would need more time to work through the acquisition of the poor performing Covenant Refrigerated solo driver business during the first quarter.We did not, however, expect SRT to decline as much as it did, nor did we expect our Star Transportation subsidiary and our Expedited Long Haul service offering to produce operating ratios in the upper 90s.Those two units, along with SRT, generally have produced operating ratios in the upper 80s to lower 90s for the past several years (Star’s under prior ownership). “SRT was not able to add to the quality Covenant Refrigerated freight, which was transitioned to SRT in January, 2007, with quality new freight as quickly as desired in the current soft freight environment.SRT had to rely on an increase in brokered freight and new customer contracts at lower rates.SRT's rates declined by approximately four cents per mile and surcharge recovery suffered as well, both declines primarily led by the additional brokered freight, as well as an increase in the percentage of deadhead miles from 9% to 12% of total miles.On the other hand, SRT maintained its miles per tractor reasonably well.Based on its historical performance, we expect SRT to show gradual progress over the next few quarters and do not anticipate long-term changes to SRT's basic earning power. “Star Transportation suffered from the especially weak demand in the Southeastern region of the United States, where the housing and textile industries have led our nation’s economic slowdown. This region’s weak demand, where Star’s lanes are primarily focused, resulted in pressure on utilization and fuel surcharge collection.Star has worked hard to maintain its rates and cost structure and to improve its utilization.Star's performance improved in June, and we believe it remains a solid company that will improve steadily over the next several quarters. “Expedited Long-Haul suffered primarily from poor fuel surcharge collection and a reduction in our team drivers within this fleet, resulting in an increase in solo-driver loads.Expedited’s average freight revenue per tractor per week declined by only 1.5% versus the second quarter of 2006, with rates up slightly and miles down about 1.5%.Also, changes in customer fuel surcharge policies affected the Expedited service offering significantly.This has been Covenant's oldest and most successful operation, and we do not perceive anything fundamentally different about its markets. “Within the Dedicated service offering, several issues contributed to the poor performance in the second quarter of 2007. Rates were down fourcents per mile, miles per truck were down, and we had too many unseated tractors. Rates were down partially due to a decision to a write-off of $0.4 million of disputed receivables with a major customer.In addition, we did not effectively manage our driver’s time off which allowed certain contracts to fail to meet minimum revenue per truck parameters of the contracts.Accordingly, profitability was negatively impacted.
